DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41 is suggested to be amended to: “wherein the plurality of solar cells vary in resistance” for better form.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 17-27, 29, 31-33, and 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17, 27 and 40 recite a conversion efficiency of the solar cell is at least 19% after sufficient irradiation of sunlight.
However, the instant specification has only disclosed in Figure 6 that the conversion
efficiency can be up to 20% at best and does not disclose anywhere the conversion efficiency to be at least 19% after “sufficient irradiation of sunlight”, which encompasses all values up to 100% or more. Therefore, the claims fail to comply with the written description requirement.
	It is noted that this limitation had been discussed at length in the instant application in the past with multiple discussions with applicant’s representative at the time as to why it fails to comply with the written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 17-27, 29, 31-33, and 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient irradiation of sunlight” in claims 1, 17, 27 and 40 is a relative term which renders the claim indefinite. The term “sufficient irradiation of sunlight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification has only disclosed in paragraph [0040] that in Figure 6, a diagram showing the average conversion efficiency of the solar cell as a function of the electrode pitch on the back surface and the substrate resistivity of the gallium doped substrate after sufficient irradiation of the sunlight. However, no further information was provided as to how to determine if “sufficient irradiation of sunlight” has been achieved. Therefore, the limitation renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 18, 19, 22-25, 27, 29, 32, 33, 35-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Jang et al. (US 2011/0197964).
Regarding claim 1, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon single crystal substrate doped with gallium ([0101]) and is produced from an ingot grown by a Czochralski method (Ga doped CZ ingot; [0042]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); 
forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A);
forming a first electrode (110) on the light-receiving surface; and
forming a second electrode (128) comprising a plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) onto the backside of the p-type silicon substrate such that (see Figure 7):
the plurality of back surface electrodes penetrate through the surface passivation layer to contact the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose a pitch Prm [mm] of the plurality of contact areas is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the grid back surface electrodes for maximum efficiency and output, including a grid back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above. It is noted that the back surface electrode pitch would be read upon the pitch of the contact areas because the grid back surface electrode form the contact areas, as set forth above.

Modified Rohatgi does not expressly disclose the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Jang discloses the back surface field region 171 may be positioned or formed at about 5% to 50% of the rear surface of the substrate 110 ([0077]), such that when the area of the back surface field region 171 through the opening of the passivation layer 190 is more than about 50% of the entire rear surface of the substrate 110, a formation area of the rear passivation layer unit 190 is relatively reduced and thereby the passivation effect by the rear passivation layer unit 190 may be decreased and the recombination of charges near the rear surface of the substrate 110 may increase and reduce the efficiency of the solar cell ([0078]). Jang further discloses when the formation area of the back surface field region 171 is less than about 5% of the entire rear surface of the substrate 110, a serial resistance of the solar cell may increase, and thereby amount of charges outputting to the rear electrode unit may be reduced ([0079]). It is noted that Jang discloses the substrate to be a p-type single crystal silicon doped with p-type impurities such as gallium ([0049]) and the area of the back surface field region would correspond to the area of the contact areas of the back surface electrodes.
Therefore, as the serial resistance of the solar cell and recombination of charges near the surface of the substrate are variables that can be modified, among others, by adjusting said total area of the plurality of contact areas of the back surface electrodes, with said serial resistance and recombination of charges varying as the total area of the plurality of contact areas of the back surface electrode is adjusted, as set forth by Jang above, the precise total area of the plurality of contact areas of the back surface electrode would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed total area of the plurality of contact areas of the back surface electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the total area of the plurality of contact areas of the back surface electrode in the apparatus of modified Rohatgi to obtain the desired balance between the serial resistance of the solar cell and recombination of charges near the surface of the substrate (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of the plurality of contact areas Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, where the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, and a conversion efficiency of the solar cell is at least 19% after sufficient irradiation of sunlight, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 1 to 2.5 mm, a resistivity of 0.57 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited relationship.  
Additionally, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Further, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Regarding claim 5, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 18, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon single crystal substrate doped with gallium ([0101]) and is produced from an ingot grown by a Czochralski method (Ga doped CZ ingot; [0042]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7);
forming a first electrode (110) on the light-receiving surface;
forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A);
forming a second electrode (128) comprising the plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) on the backside of the p-type silicon substrate (see Figure 7) so that the plurality of back surface electrodes penetrate through the surface passivation layer to contact the p-type silicon substrate at the contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose determining a pitch Prm [mm] of contact areas to be formed between a plurality of back surface electrodes and the p-type silicon substrate on the basis of the resistivity Rsub [Ω cm] of the P-type silicon substrate according to the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1) 
and forming the second electrode so that the plurality of back surface electrodes satisfy the determined pitch, 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0,
wherein the pitch of the contact areas is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the grid back surface electrodes for maximum efficiency and output, including a grid back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above. It is noted that the back surface electrode pitch would be read upon the pitch of the contact areas because the grid back surface electrode form the contact areas, as set forth above.

Modified Rohatgi does not expressly disclose the total area of the contact areas is about 5% or more and 20% or less on the basis of the whole of the backside. 
Jang discloses the back surface field region 171 may be positioned or formed at about 5% to 50% of the rear surface of the substrate 110 ([0077]), such that when the area of the back surface field region 171 through the opening of the passivation layer 190 is more than about 50% of the entire rear surface of the substrate 110, a formation area of the rear passivation layer unit 190 is relatively reduced and thereby the passivation effect by the rear passivation layer unit 190 may be decreased and the recombination of charges near the rear surface of the substrate 110 may increase and reduce the efficiency of the solar cell ([0078]). Jang further discloses when the formation area of the back surface field region 171 is less than about 5% of the entire rear surface of the substrate 110, a serial resistance of the solar cell may increase, and thereby amount of charges outputting to the rear electrode unit may be reduced ([0079]). It is noted that Jang discloses the substrate to be a p-type single crystal silicon doped with p-type impurities such as gallium ([0049]) and the area of the back surface field region would correspond to the area of the contact areas of the back surface electrodes.
Therefore, as the serial resistance of the solar cell and recombination of charges near the surface of the substrate are variables that can be modified, among others, by adjusting said total area of the plurality of contact areas of the back surface electrodes, with said serial resistance and recombination of charges varying as the total area of the plurality of contact areas of the back surface electrode is adjusted, as set forth by Jang above, the precise total area of the plurality of contact areas of the back surface electrode would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed total area of the plurality of contact areas of the back surface electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the total area of the plurality of contact areas of the back surface electrode in the apparatus of modified Rohatgi to obtain the desired balance between the serial resistance of the solar cell and recombination of charges near the surface of the substrate (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of the plurality of contact areas Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, where the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, and a conversion efficiency of the solar cell is at least 19% after sufficient irradiation of sunlight, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 1 to 2.5 mm, a resistivity of 0.57 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited relationship.  
Additionally, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Further, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Regarding claim 19, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses removing only parts of the surface passivation layer corresponding to the contact areas (126; [0113]; see Figure 8B). 
Regarding claim 22, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the conversion efficiency of the solar cell is in a range of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 22, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 23, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose t the conversion efficiency of the solar cell is in a range of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 23, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 25, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 27, Rohatgi discloses a method for manufacturing a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7),
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), 
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7),
a back surface passivation layer (122) provided on the whole of backside of the p-type silicon substrate (see Figures 7 and 8A),
a light-receiving surface passivation layer (106), and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer (see Figure 7), the method comprising:
preparing, as the P-type silicon substrate, a silicon single crystal substrate doped with gallium ([0101]), the silicon substrate being produced from an ingot grown by a Czochralski method (Ga doped CZ ingot; [0042]) and having the resistivity of 0.2 to 2.5 Ω cm (as set forth above), wherein the plurality of back surface electrodes penetrate through the back surface passivation layer so as to be in contact the p-type silicon substrate in the plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] 0.1 mm to 10 mm, and determining whether the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relationship represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  	
Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the grid back surface electrodes for maximum efficiency and output, including a grid back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above. It is noted that the back surface electrode pitch would be read upon the pitch of the contact areas because the grid back surface electrode form the contact areas, as set forth above.

Modified Rohatgi does not expressly disclose the total area of the plurality of contact areas is about 5% or more and 20% or less on the basis of the whole of the backside. 
Jang discloses the back surface field region 171 may be positioned or formed at about 5% to 50% of the rear surface of the substrate 110 ([0077]), such that when the area of the back surface field region 171 through the opening of the passivation layer 190 is more than about 50% of the entire rear surface of the substrate 110, a formation area of the rear passivation layer unit 190 is relatively reduced and thereby the passivation effect by the rear passivation layer unit 190 may be decreased and the recombination of charges near the rear surface of the substrate 110 may increase and reduce the efficiency of the solar cell ([0078]). Jang further discloses when the formation area of the back surface field region 171 is less than about 5% of the entire rear surface of the substrate 110, a serial resistance of the solar cell may increase, and thereby amount of charges outputting to the rear electrode unit may be reduced ([0079]). It is noted that Jang discloses the substrate to be a p-type single crystal silicon doped with p-type impurities such as gallium ([0049]) and the area of the back surface field region would correspond to the area of the contact areas of the back surface electrodes.
Therefore, as the serial resistance of the solar cell and recombination of charges near the surface of the substrate are variables that can be modified, among others, by adjusting said total area of the plurality of contact areas of the back surface electrodes, with said serial resistance and recombination of charges varying as the total area of the plurality of contact areas of the back surface electrode is adjusted, as set forth by Jang above, the precise total area of the plurality of contact areas of the back surface electrode would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed total area of the plurality of contact areas of the back surface electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the total area of the plurality of contact areas of the back surface electrode in the apparatus of modified Rohatgi to obtain the desired balance between the serial resistance of the solar cell and recombination of charges near the surface of the substrate (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of the plurality of contact areas Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, and a conversion efficiency of the solar cell is at least 19% after sufficient irradiation of sunlight, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 1 to 2.5 mm, a resistivity of 0.57 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20 % on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited relationship.  
Further, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Regarding claims 29 and 32-33, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is passivated by SiNx layers 106 and 122 ([0073]), and the substrate has a thickness of about 150 to 300 microns ([0074]), such that it is substantially the same as the solar cell as claimed, as further disclosed in the instant specification paragraphs [0044] and [0048] as filed, it will, inherently, display the recited relationship.  
Regarding claim 35, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 36, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claims 37-39, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the pitch of the plurality of contact areas is 1 mm or more and 10 mm or less (as set forth above). 
While the reference does not expressly disclose the short-circuit current density is more than 39 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 42, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose t the conversion efficiency of the solar cell is in a range of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 27, it will, inherently, display the recited properties.  See MPEP 2112.
Claims 17, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0056554) in view of Rohatgi et al. (US 2005/0252544) and in view of Cheong et al. (US 2015/0179837) and further in view of Jang et al. (US 2011/0197964).
Regarding claim 17, Yamamoto discloses a method for manufacturing a solar cell module (see Figure 10), the method comprising:
 	manufacturing a plurality of solar cells ([0012]) according to the method of claim 1 (as taught by Rohatgi in view of Cheong and in view of Jang above); and
connecting the plurality of solar cells in series by using an inter connector ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured a plurality of the solar cells as taught by Rohatgi in view of Cheong and further in view of Jang above, so that they can be connected in series in a solar cell module as taught by Yamamoto, where it is commonly known in the art to connect a plurality of solar cells in series and/or parallel by using an inter connector depending on the desired output characteristics and load requirements.
Regarding claim 26, modified Yamamoto discloses all the claim limitations as set forth above. Rohatgi further discloses the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
Regarding claim 31, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is passivated by SiNx layers 106 and 122 ([0073]), and the substrate has a thickness of about 150 to 300 microns ([0074]), such that it is substantially the same as the solar cell as claimed, as further disclosed in the instant specification paragraphs [0044] and [0048] as filed, it will, inherently, display the recited relationship.  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Jang et al. (US 2011/0197964), as applied to claims 1 and 18 above, and further in view of Hacke et al. (US 2006/0060238).
Regarding claim 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the back surface electrode, including 100 to 1000 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 21, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the back surface electrode, including 100 to 1000 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Jang et al. (US 2011/0197964).
Regarding claim 40, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon single crystal substrate doped with gallium ([0101]) and is produced from an ingot grown by a Czochralski method (Ga doped CZ ingot; [0042]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); 
forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A);
forming a first electrode (110) on the light-receiving surface; and
forming a second electrode (128) comprising a plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) onto the backside of the p-type silicon substrate such that (see Figure 7):
the plurality of back surface electrodes penetrate through the surface passivation layer to contact the p-type silicon substrate in a plurality of contact areas which are provide in a regular pattern (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Jang discloses the back surface field region 171 may be positioned or formed at about 5% to 50% of the rear surface of the substrate 110 ([0077]), such that when the area of the back surface field region 171 through the opening of the passivation layer 190 is more than about 50% of the entire rear surface of the substrate 110, a formation area of the rear passivation layer unit 190 is relatively reduced and thereby the passivation effect by the rear passivation layer unit 190 may be decreased and the recombination of charges near the rear surface of the substrate 110 may increase and reduce the efficiency of the solar cell ([0078]). Jang further discloses when the formation area of the back surface field region 171 is less than about 5% of the entire rear surface of the substrate 110, a serial resistance of the solar cell may increase, and thereby amount of charges outputting to the rear electrode unit may be reduced ([0079]). It is noted that Jang discloses the substrate to be a p-type single crystal silicon doped with p-type impurities such as gallium ([0049]) and the area of the back surface field region would correspond to the area of the contact areas of the back surface electrodes.
Therefore, as the serial resistance of the solar cell and recombination of charges near the surface of the substrate are variables that can be modified, among others, by adjusting said total area of the plurality of contact areas of the back surface electrodes, with said serial resistance and recombination of charges varying as the total area of the plurality of contact areas of the back surface electrode is adjusted, as set forth by Jang above, the precise total area of the plurality of contact areas of the back surface electrode would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed total area of the plurality of contact areas of the back surface electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the total area of the plurality of contact areas of the back surface electrode in the apparatus of modified Rohatgi to obtain the desired balance between the serial resistance of the solar cell and recombination of charges near the surface of the substrate (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to the relationship between the short circuit current density and the resistivity of the P-type silicon substrate, where the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, and the solar cell has a similar current throughout the range of the resistivity of 0.2 to 2.5 Ω cm of the P type silicon substrate, and a conversion efficiency of the solar cell is at least 19% after sufficient irradiation of sunlight, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode with a resistivity of 0.57 to 2.5 Ω cm, and a total area of the plurality of contact areas in a range of from about 5 to 20 % on the basis of the whole area of the backside is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited relationship.  
Regarding claim 43, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose t the conversion efficiency of the solar cell is in a range of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 40, it will, inherently, display the recited properties.  See MPEP 2112.
Claims 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0056554) in view of Rohatgi et al. (US 2005/0252544) and in view of Jang et al. (US 2011/0197964).
Regarding claims 41 and 44, Yamamoto discloses a method for manufacturing a solar cell module (see Figure 10), the method comprising:
 	manufacturing a plurality of solar cells ([0012]) according to the method of claim 40 (as taught by Rohatgi in view of Jang above), wherein Rohatgi discloses the plurality of the solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]) and Yamamoto discloses the plurality of solar cells are connected in series by using an inter connector ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured a plurality of the solar cells as taught by Rohatgi in view of Jang above, so that they can be connected in series in a solar cell module as taught by Yamamoto, where it is commonly known in the art to connect a plurality of solar cells in series and/or parallel by using an inter connector depending on the desired output characteristics and load requirements.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant argues that the claimed solar cells achieve unexpected results where the solar cell has a similar current throughout the range of the resistivity of 0.2 to 2.5 Ω cm of the P-type silicon substrate as shown in Figure 8, and where as described in paragraphs [[0042], [0043], and [0053] of the original application, the resistivity of a Ga doped silicon single crystal substrate produced from the ingot manufactured by a CZ method inevitably and drastically changes between the recited range of 0.2 to 2.5 Ω cm from head to tail. Applicant further asserts that by virtue of the combination of claimed features in the independent claims, the short circuit current value remains almost the same. 
However, applicant has not pointed out what claimed features are responsible for this “unexpected result” in which the short circuit current density variation is less than the resistivity of the substrate. Applicant also does not provide any further explanation as to how the claimed invention distinguishes from the prior art Ga doped silicon single crystal substrate produced from the ingot manufactured by a CZ method as disclosed by Rohatgi. Additionally, paragraph [0053] of the instant application states “by preparing a gallium-doped substrate with a resistivity of 0.2 Q-cm or more in the step (a), it is possible to manufacture plural solar cells having a PERC structure or a PERL structure which can show similar current even when these solar cells differ the resistivity by about six times, and to reduce excess loss when these solar cells are modularized. This makes it possible to manufacture a solar cell module at lower cost,” which appears that as long as a solar cell comprises a gallium doped substrate with a resistivity of 0.2 Ω cm or more and has a PERC structure, the solar cell would have similar current even when they differ resistivity by about six times at the top and at the tail. It is noted that paragraph [0002] of the instant specification states the CZ method produces a single crystal silicon substrate. 
 Applicant further states that solar cells obtained from a CZ ingot can be used as the solar cells for module thoroughly, which achieves exceptional economical effects, which appears to state as long as the solar cells are Ga doped silicon single crystal substrate produced from the ingot manufactured by a CZ method it would display the claimed “unexpected result” of having a similar current throughout the range of the resistivity of 0.2 to 2.5 Ω cm of the P-type silicon substrate as shown in Figure 8. Therefore, it is unclear why Rohatgi does not teach or suggest this claimed feature as the reference teaches a Ga doped silicon single crystal substrate produced from the ingot manufactured by a CZ method, as set forth above.  It is noted that unexpected results cannot be used to rebut an anticipation rejection. Additionally, regarding Figure 8, it is noted that it the short circuit current density appears to have very little variation above 2.5 Ω cm, such that it is unclear what makes the claimed range offer “unexpected results” as asserted. Further, it is unclear what kind of “variation” of the resistivity of the substrate and short circuit current density is being shown in Figure 8 without further explanation.
Applicant further argues that the applied references do not teach a smaller variation in the short circuit current density as compared to the substrate resistivity, a similar current throughout the resistivity range, or the conversion efficiency. Applicant goes on to argue that the claimed P-type silicon single crystal substrate doped with gallium having a resistivity within the claimed range, where the resistivity of the P-type silicon single crystal substrate and the pitch of the plurality of the contact areas of the back surface electrodes satisfying the relation of formula 1 was not known in the art and that it was not known that a smaller variation in short-circuit current density can be achieved as compared to the resistivity of the substrate by the above combination of features or that the combination of features can provide a solar cell having a conversion efficiency of at least 19%. Applicant also states that the use of inherency in the context of a 103 (a) obviousness rejection must be carefully circumscribed because “[t]hat which may be inherent is not necessarily known and that which is unknown cannot be obvious” and therefore the claimed invention cannot be obvious.
However, using what applicant had just stated, that which may be inherent is not necessarily known, it reinforces that what is inherent may not necessarily be known, such that it appears applicant is stating what is not known cannot be obvious and therefore inherency is not a rationale that should be relied upon for rejecting claimed inventions. Applicant also appears to be stating that no 103 (a) obviousness rejection should be made since what is not known (any combination of references) cannot be obvious. This appears to contradict with Patent Law and how claims are interpreted and considered, such that it is unclear how applicant would feel if someone else received a patent on an invention exactly like applicant’s disclosure but with a slight variation that would have been “obvious” under Patent Law, but apparently not obvious according to applicant, such that the other party was able to receive a patent and applicant would not be able to pursue infringement after the other party. 
MPEP 2112.01 (I) is reproduced below for applicant:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
As stated above, it appears that as long as a gallium doped silicon single crystal substrate produced from the ingot manufactured by a CZ method has a resistivity of 0.2 Ω cm or more and has a PERC structure, as stated by both applicant in the Remarks and in the instant specification, it would necessarily have a smaller variation in the short circuit current density as compared to the substrate resistivity, a similar current throughout the resistivity range, and a conversion efficiency of at least 19%. Applicant has repeatedly failed to provide any evidence to rebut the prior art product does not necessarily possess the characteristics of the claimed product with substantially identical structure and produced by substantially identical process, as set forth in the inherency statement of the Office Action. 
	Additionally, MPEP 2145 (II) states that:
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
Therefore, even if the claimed P-type silicon single crystal substrate doped with gallium having a resistivity within the claimed range, where the resistivity of the P-type silicon single crystal substrate and the pitch of the plurality of the contact areas of the back surface electrodes satisfying the relation of formula 1 was not known in the art and that it was not known that a smaller variation in short-circuit current density can be achieved as compared to the resistivity of the substrate by the above combination of features or that the combination of features can provide a solar cell having a conversion efficiency of at least 19%, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, even for unknown but inherent functions. 
Further, as the relationship represented by formula (1) is satisfied by the applied references, as set forth in the Office Action above, a prima facie case has been established and it is immaterial who discovered the relationship because the products are identical or substantially identical in structure or composition, such that one of ordinary skill in the art would appreciate given the contact area pitch, resistivity of the silicon substrate, the short-circuit current density, and overall structure and materials of the solar cell, that the variation of the substrate resistivity in comparison to the short circuit current density would exhibit the same as claimed as it is an inherent property based upon the multiple factors listed. Applicant has not provided any evidence to prove the contrary, such that a solar cell possessing the structural features, materials, contact area pitch, resistivity range of the silicon substrate and short-circuit current density as taught by modified Rohatgi would not necessarily exhibit the amount of variance in the short-circuit current density and the substrate resistivity. Therefore, the argument was not found to be persuasive. 
It is noted that applicant’s arguments with respect to Akimoto have been considered but are moot because a new reference Jang has been applied instead.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, it is unclear where the Office Action relied upon knowledge gleaned only from applicant’s disclosure with respect to the claimed invention as applicant did not provide any factual evidence.
Applicant further argues that it is improper hindsight using the teachings of the present application to focus only on the alleged correspondence of a mere example of a cover rate of the electrode and argue the “easiness for combination”, especially without considering whether the results of the asserted combination would have been predictable to a person having ordinary skill in the art. However, it is unclear what applicant is referencing in the Office Action as there was no “easiness for combination” being stated anywhere. Additionally, the combination would have been predictable to a person having ordinary skill in the art because Akimoto explicitly stated in paragraph [0020] that by covering the back surface of the
semiconductor by at least 50% with the passivation layer, recombination of holes and electrons
near the back side surface can be reduced, which was also stated by applicant on page 16 of the Remarks. Therefore, no teachings of the present application was relied upon and it would have been predictable to one of ordinary skill in the art what might happen when the total contact area of the electrode is modified, such that it is common knowledge that the larger the contact area, the more efficient generated current can be drawn by the electrode, and Akimoto already stated at least 50% coverage by the passivation layer is desired, such that it is unclear how the combination would not have been predictable to a person having ordinary skill in the art besides applicant’s conclusory statement.
Applicant further argues that the previously submitted Rule 132 Declarations showed unexpectedly improved conversion efficiency when the total area of the plurality of contact areas was within the claimed range of 5 to 20%. Applicant goes on to argue that Akimoto does not recognize any effect on conversion efficiency by setting the area of the openings to be within any particular range and has only taught an area of the openings can be within the broad range of less than 50% to reduce recombination of holes and electrons near the backside surface. However, it is unclear how applicant can arrive at the conclusion that Akimoto does not recognize any effect on conversion efficiency when Akimoto states the desired range to be less than 50% to reduce recombination of holes and electrons near the backside surface and it is well known in the art by on of ordinary skill in the art recombination of holes and electrons is directly related to conversion efficiency of the solar cell. It is noted that Jang has been applied to teach the total area of the contact area to be a well known optimizable feature of solar cells. Additionally, it is unclear which of the Rule 132 Declarations applicant is referring to, but it appears that applicant is referring to the Rule 132 Declaration filed on 11/30/20, where it is noted that applicant has amended the claims to now recite a “P-type silicon substrate is a silicon single crystal substrate doped with gallium and is produced from an ingot grown by a Czochralski method” and has repeatedly stressed the importance of these characteristics in attributing to the unexpected results set forth in section A of the Remarks, such that nowhere does the Rule 132 Declaration filed on 11/30/20 disclose a “P-type silicon substrate is a silicon single crystal substrate doped with gallium and is produced from an ingot grown by a Czochralski method” as claimed, and is thus, once again, not commensurate in scope with the claimed invention. Additionally, the Rule 132 Declaration filed on 11/30/20 states the information acquired to be shown in Figure A on page 5 was obtained from a simulator, where the simulator uses information such as the concentration of each layer such as substrate and emitter, three dimensional information such as substrate thickness and junction depth, the electrode width and electrode pitch, etc. as shown in page 5, but it does not make any mentioning of a P-type silicon substrate is a silicon single crystal substrate doped with gallium and is produced from an ingot grown by a Czochralski method. It is also unclear how such information can be used or accurately reflected by a simulation to obtain actual experimental data for the conversion efficiency for a solar cell having the claimed characteristics. Therefore, the Rule 132 Declaration filed on 11/30/20 is still deficient at showing any unexpected results as it does not commensurate in scope with the claimed invention. Looking at the Rule 132 Declaration filed on 1/15/21, paragraph 12 mentions Fig. 3 is a simulation result of a PERC cell using the gallium doped substrate, where the recombination rate has been changed because the performance of the cells which are actually used has been improved. Once again, there is no mentioning of a P-type silicon substrate is a silicon single crystal substrate doped with gallium and is produced from an ingot grown by a Czochralski method. Additionally, this further reinforces the fact that simulated results cannot be relied upon as applicant stated the performance of the cells which are actually used has a completely different property than originally thought. Additionally, the changed recombination rate was not disclosed. 
Applicant asserts that modifying Rohatgi based on Akimoto would achieve entirely unpredictable results based on the previously submitted Declarations. However, as set forth above, Akimoto clearly stated the desired range for the total area of the plurality of contact areas directly affect recombination of holes and electrodes at the surface, which is also a known fact by one of ordinary skill in the art. Additionally, the total area of the plurality of contact areas is also known to be directly related to the efficiency of collecting generated current by the electrode, such that the results are entirely predictable by one of ordinary skill in the art. Applicant has not demonstrated changing the total area of the plurality of contact areas on the back side of the solar cell would have completely unpredictable results by one of ordinary skill in the art. 
Applicant also argues that Akimoto is not the closest prior art as asserted by the Examiner because unlike the claimed solar cell, Akimoto does not teach or suggest a gallium doped P-type silicon single crystal substrate produced from the ingot manufactured by a CZ method or anything about the resistivity of the substrate. It is noted that these are features added to the claims and that prior to the amendment filed on 8/22/22, Akimoto is the closest prior art. However, it is also noted that none of the previously submitted declarations stated the substrate is a gallium doped P-type silicon single crystal substrate produced from the ingot manufactured by a CZ method. Therefore, it is unclear how the information provided in the declarations can be relied upon. Additionally, as previously stated by the Examiner in the interview made on October 15th, 2020 for the instant application, the information provided in Figure 3 of the Declaration has only demonstrated the total area of contact areas of the back surface electrodes to be an optimization and not unexpected result, where it is well known in the art by one of ordinary skill in the art that there is a balance between recombination at the surface and efficiency of the collection of current, such that the higher the total area of the plurality of contact areas, the higher the efficiency AND increase in recombination, such that the increase in recombination lowers the efficiency of the solar cell, which can be seen in Figure 3 of the Declaration as the total area of the plurality of contact areas increases. Therefore, the information provided in Figure 3 of the Declaration is not unexpected at all, as previously mentioned numerous times by the Examiner in the many interviews held between the Examiner and applicant’s representative Paige Soon. 
Applicant repeatedly assert that the examiner did not explain how the previously submitted Declarations are not commensurate in scope with the claims. However, this has already been discussed several times, as set forth above. Applicant asserts that the examples were prepared in a manner consistent with the claimed solar cells, but it is noted that the Declarations have all stated the information from Figures 3 and 4 were the result of a simulation, such that it is unclear the accuracy of the information provided when the claimed solar cell has particular characteristics not disclosed nor reflected to be accounted for by the simulation, as set forth above. It is noted that a simulation does not reflect the environment of the cited references nor the environment of actual solar cell performance, where theoretical or predicted outcomes are based upon controlled environments and “perfect” properties or characteristics of solar cells, where actual results may or may not be similar. Additionally, it is unclear how simulated data can be relied upon as evidence when applicant assert the art is unpredictable, such that it appears the art can be predicted easily by a simulation with a few parameters. It is noted that according to MPEP 716.01 (c), “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991)”. 
Further, the information provided in Figure 3 was determined to only demonstrate the total area of contact areas of the back surface electrodes to be an optimization and not unexpected result, as stated above. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721